NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-2247-19
                                                                    A-2249-19
                                                                    A-2250-19
                                                                    A-2251-19

LOUIS PEPE,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
PUBLIC EMPLOYEES'
RETIREMENT SYSTEM,

     Respondent- Respondent.
__________________________

CHRISTOPHER BARRELLA,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
PUBLIC EMPLOYEES'
RETIREMENT SYSTEM,

     Respondent-Respondent.
___________________________
JAMES BOYLE,

     Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
PUBLIC EMPLOYEES'
RETIREMENT SYSTEM,

     Respondent-Respondent.
___________________________

RICHARD BIZZARI,

     Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
PUBLIC EMPLOYEES'
RETIREMENT SYSTEM,

     Respondent-Respondent.
____________________________

           Argued October 20, 2021 – Decided November 22, 2021

           Before Judges Hoffman, Geiger and Susswein.

           On appeal from the Board of Trustees of the Public
           Employees' Retirement System, Department of
           Treasury, PERS Nos: x-xxxx372, x-xxxx413; x-
           xxxx515; and x-xxxx843.

           Jared J. Limbach argued the cause for appellants
           (Donnelly Minter & Kelly, LLC, attorneys; Patrick J.


                                                                  A-2247-19
                                    2
               Galligan, of counsel; Jared J. Limbach and Christin D.
               Fontanella, on the briefs).

               Christopher R. Meyer, Deputy Attorney General,
               argued the cause for respondent (Andrew J. Bruck,
               Acting Attorney General, attorney; Melissa H. Raksa,
               Assistant Attorney General, of counsel; Porter R.
               Strickler, Deputy Attorney General, on the brief).

PER CURIAM

      In these consolidated appeals, appellants Louis Pepe, Christopher

Barrella, James Boyle, and Richard Bizzari (collectively appellants) are fire

instructors who teach courses for first responders at the Morris County Public

Safety Training Academy (Academy). Pepe and Barrella were hired in 1994;

Boyle and Bizzari were hired in 1997. They remain on staff at the Academy.

None were enrolled in the Public Employees' Retirement System (PERS) as fire

instructors.

      The terms of their employment required appellants to: (1) teach three-hour

modules; (2) instruct a minimum of twenty sessions or sixty hours per year; (3)

receive assignments from the Fire Training Coordinator or a supervisor, or by

individual instructor interest; and (4) make themselves available for replacement

and fill-in assignments.

      Appellants generally worked from two and one-half to eight days per

month. They were provided with a tentative work schedule twelve months in

                                                                           A-2247-19
                                         3
advance and were required to select in advance the courses they would teach

during the coming year. Appellants were not paid a fixed annual salary—they

were paid per class.

      In July 2001, Morris County benefits specialist Gayle Jones contacted the

Division of Pension and Benefits (Division) regarding PERS eligibility for

unidentified individuals whom she characterized as permanent on-call

employees. Jones informed the Division that the employees had passed the fire

instructor civil service examination and obtained permanent, on-call

appointments. Jones indicated there was no way to estimate their annual salary

because they were on-call employees.         Although Jones asked the Division

whether these employees could have been enrolled in PERS, the Division

provided no formal response. However, a handwritten annotation on the bottom

of the letter stated, "told her to bring her fire instructors in as Perm[ament] when

they make $1,500.00." At that time, the minimum annual salary for PERS

enrollment was $1,500. See N.J.S.A. 43:15A-7(d)(1). Appellants never made

any employee contributions to PERS relating to their fire instructor positions.

      In February 2006, Jones inquired about whether to enroll fire instructor

Bryan Oxford in PERS since he had not worked the 120 days per year required

for enrollment of on-call employees. In response, the Division informed Jones


                                                                              A-2247-19
                                         4
that on call fire instructor's need to meet the on-call employee eligibility

requirements, which included working "at least 120 days within a [twelve]-

month period" and "meet[ing] the minimum annual salary" threshold.             See

N.J.A.C. 17:2-2.3(a)(6); N.J.A.C. 17:2-2.10(a)(1).

      On December 11, 2008, Pepe contacted the Division requesting an audit

and clarification concerning his PERS enrollment eligibility. By letter dated

January 10, 2009, Barrella contacted the Division requesting retroactive

enrollment in PERS from the date he began his employment as a fire instructor.

      In January 2009, Jones informed the Division that the fire instructors had

"no regular schedule" and taught "when there [was] sufficient demand for their

particular subject." In July 2009, the Division requested "a monthly breakdown

reflecting the exact dates they worked" for each year listed, and that the monthly

breakdown "include the total salary earned for each month." Jones provided th e

requested information and provided a description of the fire instructors' work

schedules.

      The Division found that the fire instructors were employed on an "as

needed" basis and their employment does not follow a regular predictable work

schedule. "Therefore, the enrollment criteria for these employees [are] the same




                                                                            A-2247-19
                                        5
as on-call employees."      The Division advised Jones of the following

requirements to enroll in PERS as on-call, as needed employees:

            At employing locations where the regular work year is
            12 months long, the employee must work at least 120
            days within a 12[-]month period . . . before becoming
            eligible for enrollment. The date of eligibility for
            enrollment for an on-call employee would be the first
            day of the [thirteenth] month after the commencement
            of the 120[-]day period. The current annual minimum
            salary required for enrollment eligibility is now $7,500
            and it will increase to $7,700 in 2010.

      On the same day, the Division informed Pepe that he worked as a fire

instructor "on an 'as needed' basis and [his] employment [did] not follow a

regular schedule." It further noted that "while [Pepe] met the minimum annual

salary requirements since 2004, [he had] not met the minimum number of days

required for enrollment in PERS." The Division sent a similar letter to Barrella.

      On November 1, 2016, appellants' attorney wrote to Morris County

inquiring about appellants' PERS eligibility as fire instructors. He noted that

appellants "may not have been enrolled in PERS because they were categorized

as on-call employees."    Counsel explained that appellants were "part-time"

employees who began working "prior to July 1, 2007" and "satisfied the earning

threshold under the PERS eligibility requirements." Counsel stated that "other

County employees, hired at the same time and for the same position, were placed


                                                                           A-2247-19
                                       6
into PERS." After receiving no response, counsel sent two follow-up letters

inquiring about appellants' PERS eligibility.

      On July 10, 2017, counsel wrote to the Division requesting clarification

as to appellants' "on-call" status and requesting retroactive enrollment in PERS.

On November 6, 2017, the Division requested employment verification forms

from Morris County for each year the fire instructors worked in that position.

On July 26, 2018, the Division received the information requested. At the

Division's request, appellants provided further information.

      On October 11, 2018, the Division advised counsel that appellants were

not eligible for retroactive enrollment in PERS. The Division explained that

Pepe and Barrella were ineligible for enrollment in PERS from January 1, 1995,

to September 11, 2009, and Boyle and Bizzari were ineligible from December

14, 1996, to June 26, 2009.

      Appellants contend they were hired as permanent, part-time fire

instructors and served for years with the expectation they would be enrolled in

PERS once they reached the minimum annual salary requirement. That did not

occur because the Division classified appellants as "on-call" employees and

denied their request for retroactive enrollment in PERS because appellants did

not occupy permanent, regularly budgeted positions at the Academy.


                                                                           A-2247-19
                                       7
      Appellants further contend the Division misinterpreted applicable statutes

and regulations by incorrectly classifying them as "on-call" employees, thereby

rendering them ineligible for PERS. They appealed the Division's denial of

membership in PERS, seeking an "adjudicatory hearing" as contested cases in

the Office of Administrative Law (OAL) pursuant to N.J.S.A. 43:15A-7.3.

      On August 29, 2019, the Board of Trustees (Board) of PERS denied

appellants' requests for retroactive PERS enrollment, as well as their requests

for adjudicatory hearings. The Board's decisions rested, in large part, upon a

July 2001 exchange between the Division and Jones.           The decision also

referenced an analysis conducted in 2009 in which the Division determined that

fire instructors "were employed on an 'as needed' basis and their employment

does not follow a regular predictable work schedule."           Based on this

information, the Board analyzed the Appellants' PERS eligibility exclusively

under the regulations for "on-call" employees, N.J.A.C. 17:2-2.3(a)(6) and

N.J.A.C. 17:2-2.10(a)(1). The Board determined that appellants did not meet

the enrollment criteria for minimum annual salary, average number of days

worked per month, or hours worked per week. The Board also determined that

appellants' employment was not consistent with that of a regular part-time

employee with a continuous regular work schedule.


                                                                          A-2247-19
                                       8
      Appellants appealed the Board's determinations and again requested an

administrative hearing. Appellants proffered evidence in support of their claim

that they had been hired as "part-time" employees rather than "on-call"

employees, and that the fire instructor position was "permanent" rather than

"temporary." They argued that an evidentiary hearing was necessary to resolve

a factual issue related to their classification because other Morris County fire

instructors were enrolled in PERS.

      On December 11, 2019, the Board determined there were no material facts

in dispute and directed the Board Secretary, in consultation with the Attorney

General's Office, to prepare Findings of Fact and Conclusions of Law, which

were presented and approved by the Board on January 15, 2019. The next day,

the Board issued four final administrative determinations denying ap pellants'

applications for retroactive enrollment in PERS.

      The Board determined the fire instructor positions were "on-call" due to:

(a) the employment verification forms filed by Morris County's that indicated

appellants were "on call" part-time instructors; (b) the position's work schedule

being sporadic and unpredictable; (c) the limited number of days worked per

year and hours worked per week; and (d) the lack of continuous and regular

employment as established by attendance and payroll sheets.


                                                                           A-2247-19
                                       9
      After reviewing appellants' employment records, the Board found they

failed to meet the minimum annual salary requirement for several years, worked

less than 120 days per year, and worked less than 32 hours per week.1 In

reaching those conclusions, the Board made the following individual findings.

      Pepe began working as a fire instructor at the Academy in 1994. He first

requested enrollment in PERS in December 2008 and sought retroactive

enrollment starting in 2004, the first year that he met the $1,500 salary threshold

for PERS eligibility. See Table 1 attached hereto. He also did not work at least

thirty-two hours per week. Ibid. In November 2009, the Division denied his

request for enrollment after determining that he failed to meet the 120 days

worked requirement. Pepe enrolled in PERS on December 1, 2011, when he

commenced employment as an Assistant Fire Marshall.

      In April 2015, Pepe applied to purchase uncredited "on-call" service from

January 2003 through December 2011.             In response to the Division's

informational request, Morris County submitted an employment form that

indicated Pepe was an "on-call" part-time, fire instructor during that period. The

Division denied his request after determining once again that his position as a



1
  Effective May 21, 2010, PERS membership required local government
employees to work at least thirty-two hours per week. L. 2010, c. 1.
                                                                             A-2247-19
                                       10
fire instructor was not eligible for PERS enrollment because he had not worked

the requisite number of days per year. The Division also determined that he did

not qualify for PERS enrollment "because he was employed less than thirty-two

hours per week."

      The Board found his "sporadic work schedule to be temporary in nature."

The records showed that Pepe "averaged, at best, [five] days per month and he

did not work for several weeks or, on some occasions, for several months at a

time." In addition, "from 1994 to 2009, he average[d] less than [two and one-

half] days per month," and his salary decreased and increased by as much as [ten

to twenty percent] from year to year.

      Barrella began working as a fire instructor in 1994. He first inquired about

PERS enrollment for his instructor position in 2009, but the Division denied his

request.   Barrella requested retroactive enrollment starting in 1994.        The

Division determined he was ineligible because he failed to meet the 120-day per

year requirement and failed to meet the salary threshold requirement for 1995,

2003, and 2005. See Table 2 attached hereto. He ultimately enrolled in PERS

on June 1, 2008, through his employment with Victory Gardens Borough.

      In 2017, Barrella contacted the Division seeking reconsideration of the

Division's previous determination. The Division again denied his request and


                                                                            A-2247-19
                                        11
further noted that his instructor position prior to 2010 was not eligible for PERS

service credit because he had not worked at least ten days per month in any year.

In addition, the Division explained that Barrella was not eligible for PERS as a

fire instructor after 2010 because he worked less than thirty-two hours per week.

Barrella then appealed the Division's determination to the Board.

      The Board determined that Barrella did not meet the eligibility criteria for

PERS enrollment because "he [did] not have continuous, regularly scheduled

part-time employment." The Board concluded he worked on an as needed basis

because of his unpredictable work schedule, the limited number of days worked

per year, and his employer's classification of the fire instructor position as an

"on-call" position. Barrella averaged, "at best, [eight] days per month in one

year, and from 1994 through 2009, he averaged less than [two and one-half]

days per month." In addition, Barrella "did not work for several weeks or, on

some occasions, for several months at a time." His salary varied from year to

year and, in some instances, increased as much as 400 percent in one year and

decreased 30 percent in other years. The Board also found that, after May 2010,

Barrella worked less than thirty-two hours per week as a fire instructor.

      Boyle requested retroactive enrollment in PERS starting in 1998. He

started working as a fire instructor in 1997 and exceeded the salary threshold


                                                                            A-2247-19
                                       12
requirement for the first time in 1998. See Table 3 attached hereto. Boyle failed,

however, to meet the salary threshold requirement in 2001, 2004, 2005, 2009,

and 2010. Ibid. The Division also determined that Boyle failed to meet the 120-

day per year requirement.

      In 2017, Boyle sought reconsideration of the Division's determination, but

the Division again determined that Boyle was not eligible for PERS enrollment

because "he did not work for at least [ten] days per month in any year. After

2010, [his] service was not eligible for purchase because he was employed less

than [thirty-two] hours per week."

      Boyle's employment records revealed that he "averaged, at best, [six] days

per month in one year, and from 1997 through 2009, he averaged approximately

[two and one-half] days per month." In addition, he "did not work for several

weeks or, on some occasions, for several months at a time." Moreover, Boyle's

salary varied from year to year by as much as 500 percent in one year and

decreasing by 50 percent in another. He "failed to meet the earnings threshold

for two consecutive years, in both 2004-2005 and 2009-2010, . . . [and] a break

in service of two years or more would preclude his purchase of the previous

periods of service in which he did meet the earnings threshold." Ibid. Lastly,




                                                                            A-2247-19
                                       13
after 2010, Boyle failed to work the required number of hours per week for

PERS enrollment.

      Bizzari requested membership in PERS retroactive to 2004. He started

working as a fire instructor in 1997 but did not exceed the salary threshold

requirement for PERS until 2002. See Table 4 attached hereto. He then failed

to meet the salary threshold requirement in 2003 and 2004. Ibid. Bizzari failed

to meet the 120-day per year requirement and the minimum salary requirement

from 1997 through 2001 and from 2003 through 2004. See ibid.

      In 2017, Bizzari sought reconsideration of the Division's determination,

but the Division again determined that Bizzari was not eligible for PERS

enrollment. Bizzari's "service prior to 2010 was not eligible for PERS service

credit [because] he did not work for at least [ten] days per month in any year.

After 2010, [his] service was not eligible for purchase because he was employed

less than [thirty-two] hours per week."

      Bizzari's employment records revealed that he "averaged, at best, [three]

days per month in one year, and from 1997 through 2009[,] he averaged less

than [one and one-half] days per month." Bizzari also "did not work for several

weeks or, on some occasions, for several months at a time." Additionally,

Bizzari’s salary varied from year to year, "in some instances increasing as much


                                                                          A-2247-19
                                      14
as 300 [to] 400 percent in one year, while decreasing by 50 [to] 75 percent in

other years." See Table 3.

      These appeals followed and were consolidated. Appellants challenge the

Board's final administrative determinations and seek an order compelling

retroactive enrollment in PERS. Appellants argue:

            POINT ONE

            THE DIVISION'S INTERPRETATION OF THE
            GOVERNING STATUTES AND REGULATIONS IS
            A LEGAL ISSUE THAT MUST BE REVIEWED DE
            NOVO.

            POINT TWO

            APPELLANTS    ARE     ELIGIBLE   FOR
            RETROACTIVE PERS ENROLLMENT BASED ON
            THEIR STATUS AS PERMANENT, PART-TIME
            EMPLOYEES.

                  A. The Division's Interpretation of N.J.A.C.
                  17:2-2.3(A) (6) is Inaccurate Because Appellants'
                  Part-Time Fire Instructor Position is Regularly
                  Budgeted by the County.

                  B. As Permanent Employees Occupying
                  Regularly Budgeted Positions, Appellants Have
                  Long Been Eligible for Enrollment in PERS.

      After careful review of the record and the applicable statutes, regulations,

and case law, we find no merit in these arguments and affirm.



                                                                            A-2247-19
                                      15
      Our scope of review of an administrative agency's final determination is

limited. In re Herrmann, 192 N.J. 19, 27 (2007). "An administrative agency's

final quasi-judicial decision will be sustained unless there is a clear showing that

it is arbitrary, capricious, or unreasonable, or that it lacks fair support in the

record."   Id. at 27-28.    The burden of proving a decision was arbitrary,

capricious, or unreasonable is on the party challenging the agency action.

Lavezzi v. State, 219 N.J. 163, 171 (2014) (citing In re J.S., 431 N.J. Super. 321,

329 (App. Div. 2013)).

      When reviewing an agency decision, we examine (1) whether the agency

action violated "express or implied legislative policies," (2) whether there is

substantial evidence in the record to support the agency's decision, and (3)

whether in applying the law to the facts, the agency reached a conclusion "that

could not reasonably have been made on a showing of the relevant factors."

Allstars Auto Grp., Inc. v. N.J. Motor Vehicle Comm'n, 234 N.J. 150, 157

(2018).    Where an agency's decision satisfies these criteria, we accord

substantial deference to the agency's fact-finding and legal conclusions,

recognizing "the agency's 'expertise and superior knowledge of a particular

field.'" Circus Liquors, Inc. v. Governing Body of Middletown Twp., 199 N.J.




                                                                              A-2247-19
                                        16
1, 10 (2009) (quoting Greenwood v. State Police Training Ctr., 127 N.J. 500,

513 (1992)).

      "[T]he statutes governing the retirement systems make clear that, although

a person eligible for benefits is entitled to a liberal interpretation of a pension

statute, 'eligibility [itself] is not to be liberally permitted.'" In re Adoption of

N.J.A.C. 17:1-6.4, 17:1-7.5 & 17:1-7.10, 454 N.J. Super. 386, 399 (App. Div.

2018) (second alteration in original) (quoting Smith v. Dep't of Treasury, Div.

of Pensions & Benefits, 390 N.J. Super. 209, 213 (App. Div. 2007)). "Instead,

. . . the applicable guidelines must be carefully interpreted so as not to 'obscure

or override considerations of . . . a potential adverse impact on the financial

integrity of the [f]und.'" Smith, 390 N.J. Super. at 213 (alterations in original)

(quoting Chaleff v. Teachers' Pension & Annuity Fund, 188 N.J. Super. 194, 197

(App. Div. 1983)). Accord DiMaria v. Bd. of Trs., Pub. Emps.' Ret. Sys., 225

N.J. Super. 341, 354 (App. Div. 1988).         The burden to establish pension

eligibility is on the applicant. Patterson v. Bd. of Trs., State Police Ret. Sys.,

194 N.J. 29, 50-51 (2008).

      With these principles in mind, we analyze whether the Board's final

administrative determinations were supported by substantial evidence in the




                                                                              A-2247-19
                                        17
record or were arbitrary, capricious, or unreasonable. Appellants did not satisfy

that burden.

      N.J.S.A. 43:15A-7 governs PERS enrollment eligibility. "Before or on

November 1, 2008, no person in employment, office or position, for which the

annual salary or remuneration is fixed at less than $1,500.00, shall be eligible to

become a member of the retirement system." N.J.S.A. 43:15A-7(d)(1). "After

November 1, 2008, a person who was a member of the retirement system on that

date and continuously thereafter shall be eligible to be a member of the

retirement system in employment, office or position, for which the annual salary

or remuneration is fixed at $1,500 or more."           N.J.S.A. 43:15A-7(d)(2).

Following the enactment of L. 2010, c. 1, local government employees must

work thirty-two hours per week to become eligible for enrollment in PERS.

N.J.A.C. 17:2-2.1(b)(3).

      Temporary employees with at least one year's continuous service also

qualify for enrollment.       N.J.S.A. 43:15A-7(b).        However, "temporary

employment that is not continuous[]" does not meet the eligibility requirement

for enrollment in PERS. N.J.A.C. 17:2-2.3(a)(6). "Any person not in the career,

senior executive, and unclassified service, or a regular budgeted position, who

is employed on an on-call basis and works on average less than [ten] days a


                                                                             A-2247-19
                                       18
month throughout the regular work year of the employer" is ineligible for

enrollment in PERS. Ibid.

      "On-call employees have unpredictable work schedules and their

employment is usually temporary in nature." N.J.A.C. 17:2-2.10(a). Although

"on-call" employees are "eligible to enroll in the PERS at the beginning of the

[thirteenth] month of continuous employment," they must still meet "all other

eligibility requirements[,] . . . including the achievement of a fixed minimum

number of regular hours of [thirty-two] hours per week, pursuant to the

provisions of N.J.S.A. 43:15A-7." Ibid. In addition, "on-call" employees "must

work at least 120 days within a [twelve]-month period (10 days per month x 12

months) before becoming eligible for enrollment" in PERS. N.J.A.C. 17:2-

2.10(a)(1).

      Appellants argue that they were permanent, part-time employees and

should not have been classified as "temporary" or "on-call" employees.

Appellants posit employees occupying "regularly budgeted positions," such as

themselves, need not meet the ten-day per-month requirement applicable to on-

call employees, who are generally ineligible for PERS enrollment. Appellants

note that the County's Fire Instructor Agreement expressly refers to their fire

instructor position as "part-time" employees and that none of the documents


                                                                         A-2247-19
                                     19
associated with the hiring process suggested that the position was classified as

"temporary" or "on-call."

      Appellants further argue they were permanent employees because "the

Division expressly instructed the County to enroll the fire instructors as

permanent employees once they met the [$1500] annual salary threshold."

Appellants also note that they were classified as permanent employees by Morris

County and the Municipal Personnel System because they passed the NJDOP

civil service examination. Moreover, appellants contend they were not "on-call"

employees despite having an unpredictable work schedule because appellants

selected their schedule several months in advance. Appellants claim that since

they are permanent employees, they became eligible for enrollment in PERS

when they met the minimum annual salary requirement of $1,500 under N.J.S.A.

43:15A-7(d)(1) and N.J.A.C. 17:2-2.1(b)(1).

      We are unpersuaded by these arguments.          The record reveals that

appellants were not "regularly budgeted" employees because they had no fixed

schedule, salary, or remuneration. Jones explained she was unable to calculate

an annual salary for fire instructors because she did not know how many hours

they would work in any given year. Moreover, as we have noted, appellants'

employment only required them to instruct a minimum of twenty sessions or


                                                                          A-2247-19
                                      20
sixty hours per year. Appellants were not paid a fixed annual salary but were

instead paid per class or assignment.

      In addition, appellants are properly considered "on-call" employees for

purposes of N.J.A.C. 17:2-2.3(a)(6) or N.J.A.C. 17:2-2.10(a)(1). Their work

schedules varied from year to year and were not predictable. They did not work

at least 32 hours per week or 120 days per year. See Tables 1-4. Moreover, in

certain years they earned less than $1,500. Ibid.

      Notably, even though appellants were required to instruct a minimum of

20 sessions or 60 hours per year, these requirements in no way ensured that

appellants would meet the 120-day per year requirement or the minimum salary

threshold requirements under N.J.S.A. 43:15A-7 and N.J.A.C. 17:2-2.10(a). In

fact, they only worked a few days per month, failed to work 120 days per year,

and in certain years failed to meet the $1,500 minimum annual salary

requirement. See Tables 1-4.

      Therefore, notwithstanding appellants' characterization of their position

as "permanent" or "part-time," they are ineligible for enrollment in PERS

because they did not hold regularly budgeted positions, they had unpredictable

work schedules, and they worked less than ten days per month. See N.J.A.C.

17:2-2.3(a)(6).   Moreover, after 2010, appellants were also ineligible for


                                                                         A-2247-19
                                        21
enrollment because they worked less than thirty-two hours per week. See

N.J.S.A. 43:15A-7(d)(4); N.J.A.C. 17:2-2.1(b)(3).         Therefore, the Board's

determinations are consonant with the plain meaning of the applicable statutes

and regulations.

      We next turn to the question of whether the Board's motion for summary

decision should have been denied because there was a genuine issue of material

fact regarding appellants' classification as on-call employees, since other

similarly situated Morris County fire instructors were enrolled in PERS.

            A summary decision may be made if the pleadings,
            discovery and affidavits "show that there is no genuine
            issue as to any material fact challenged and that the
            moving party is entitled to prevail as a matter of law."
            N.J.A.C. 1:1-12.5(b). Once the moving party presents
            sufficient evidence in support of the motion, the
            opposing party must proffer affidavits setting "forth
            specific facts showing that there is a genuine issue
            which can only be determined in an evidentiary
            proceeding." Ibid. This standard is substantially the
            same as that governing a motion under Rule 4:46-2 for
            summary judgment in civil litigation. Frank v. Ivy
            Club, 228 N.J. Super. 40, 62 (App. Div. 1988), rev'd on
            unrelated grounds, 120 N.J. 73 (1990). Under this
            standard, the court or agency must determine "whether
            the competent evidential materials presented, when
            viewed in the light most favorable to the non-moving
            party in consideration of the applicable evidentiary
            standard, are sufficient to permit a rational factfinder to
            resolve the alleged disputed issue in favor of the non-
            moving party." Brill v. Guardian Life Ins. Co., 142 N.J.
            520, 523 (1995). "If there exists a single, unavoidable

                                                                           A-2247-19
                                       22
               resolution of the alleged disputed issue of fact, that
               issue should be considered insufficient to constitute a
               'genuine' issue of material fact." Id. at 540.

               [Contini v. Bd. of Educ. of Newark, 286 N.J. Super.
               106, 121-22 (App. Div. 1995).]

      The controlling facts as to all four appellants were not in dispute. The

annual salary, number of hours worked per week, number of days worked per

year, and the manner in which appellants' work was scheduled, were not

contested. Applying the PERS enrollment criteria to those established facts did

not require an evidentiary hearing.          Accordingly, summary decision was

appropriate.

      Moreover, appellants' reliance on the PERS enrollment of other fire

instructors is misplaced.        Appellants are only appealing the Board's

determination of their eligibility for enrollment. "[O]nly the [agency rulings] or

parts thereof designated in the notice of appeal are subject to the appellate

process and review." Pressler & Verniero, Current N.J. Court Rules, cmt. 5.1

on R. 2:5-1(e)(1) (2022); see also 1266 Apartment Corp. v. New Horizon Deli,

Inc., 368 N.J. Super. 456, 459 (App. Div. 2004) (same) (citing Sikes v. Twp. of

Rockaway, 269 N.J. Super. 463, 465-66 (App. Div.), aff'd o.b., 138 N.J. 41

(1994)). Because the other fire instructors are not parties to these consolidated

appeals and their alleged enrollment in PERS is not before us, we decline to

                                                                            A-2247-19
                                        23
address it. Belmont Condo. Ass'n v. Geibel, 432 N.J. Super. 52, 98 (App. Div.

2013). In any event, eligibility for PERS enrollment is highly fact sensitive.

      In sum, we discern no basis for disturbing the Board's decisions. Applying

appropriate deference to the Board's "interpretation and implementation of its

rules enforcing the statutes for which it is responsible," In re Freshwater

Wetlands Prot. Act Rules, 180 N.J. 478, 489 (2002), the Board's decisions,

which were based on undisputed evidence in the record, were not arbitrary,

capricious, or unreasonable.

      Affirmed.




                                                                           A-2247-19
                                      24
                                TABLE ONE

                                LOUIS PEPE

      Morris County personnel records reveal the number of days worked by

Pepe and the salary he earned as a fire instructor from 1994 through 2011:

            YEAR              Days Worked       Salary

            1994              (not avail.)      $779.00
            1995              22 days           $1,157.00
            1996              13 days           $767.00
            1997              17 days           $885.76
            1998               9 days           $374.92
            1999               4 days           $288.12
            2000               0 days           $0.00
            2001              11 days           $809.44
            2002              14 days           $1,200.62
            2003              15 days           $(not avail.)
            2004              53 days           $4,883.90
            2005              54 days           $4,252.80
            2006              52 days           $6,120.91
            2007              63 days           $7,478.42
            2008              51 days           $7,376.39
            2009              51 days           $9,016.36
            2010              (not avail.)      $7,376.39
            2011              (not avail.)      $9,016.36




                                                                         A-2247-19
                                     25
                                 TABLE TWO

                        CHRISTOPHER BARRELLA

      Morris County personnel records reveal the number of days worked by

Barrella and the salary he earned as a fire instructor from 1994 through 201 0:

            YEAR               DAYS WORKED              SALARY

            1994               (not avail.)             $1,677.00
            1995               17 days                  $1,001.00
            1996               32 days                  $1,885.00
            1997               31 days                  $2,300.81
            1998               24 days                  $1,726.14
            1999               25 days                  $2,052.65
            2000               26 days                  $1,962.90
            2001               16 days                  $1,705.00
            2002               14 days                  $1,808.48
            2003                5 days                  $421.10
            2004               16 days                  $2,109.46
            2005               12 days                  $1,404.35
            2006               34 days                  $6,665.89
            2007               54 days                  $9,618.09
            2008               79 days                  $11,845.72
            2009               54 days                  $10,946.60
            2010               (not avail.)             $7,025.39




                                                                           A-2247-19
                                      26
                               TABLE THREE

                               JAMES BOYLE

      Morris County personnel records reveal the number of days worked by

Boyle and the salary he earned as a fire instructor from 1994 through 2010:

            YEAR              DAYS WORKED             SALARY

            1997              17 days                 $749.84
            1998              35 days                 $2,045.16
            1999              35 days                 $2,112.11
            2000              33 days                 $2,177.89
            2001              23 days                 $1,370.98
            2002              27 days                 $1,663.74
            2003              32 days                 $2,518.92
            2004              23 days                 $1,474.98
            2005              11 days                 $872.98
            2006              57 days                 $6,540.10
            2007              48 days                 $6,284.50
            2008              69 days                 $6,912.47
            2009               5 days                 $1,336.00
            2010              (not avail.)            $824.40




                                                                         A-2247-19
                                     27
                                TABLE FOUR

                             RICHARD BIZZARI

      Morris County personnel records reveal the number of days worked by

Bizzarri and the salary he earned as a fire instructor from 1994 through 201 0:

            YEAR               DAYS WORKED              SALARY

            1997               14 days                  $749.84
            1998               23 days                  $1,263.00
            1999               29 days                  $1,375.00
            2000               15 days                  $880.23
            2001               16 days                  $984.00
            2002               20 days                  $1,638.00
            2003               10 days                  $937.00
            2004               13 days                  $1,062.00
            2005               18 days                  $1,703.00
            2006               38 days                  $4,253.00
            2007               29 days                  $3,497.00
            2008               11 days                  $1,014.00
            2009               12 days                  $1,578.00
            2010               (not avail)              $7,025.39




                                                                           A-2247-19
                                      28